Case 6:07-cv-01308-RRS-PJH Document 281-1 Filed 11/13/18 Page 1 of 11 PageID #:
                                    3399


                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION

 COURTNEY SANDOZ,                                 §
                                                  §
          Plaintiff,                              §   Civil Action No. 6:07-cv-01308
                                                  §
 v.                                               §   Judge Summerhays
                                                  §
 CINGULAR WIRELESS LLC, AT&T                      §   Magistrate Judge Hanna
 MOBILITY LLC and CINGULAR                        §
 WIRELESS EMPLOYEE SERVICES, LLC,                 §
                                                  §
          Defendants.                             §



 MEMORANDUM IN SUPPORT OF THE PARTIES’ JOINT MOTION FOR AN ORDER
  APPROVING THE SETTLEMENT AGREEMENT AND ITS FILING UNDER SEAL
            AND DISMISSING THE ACTION WITH PREJUDICE

          Pursuant to 29 U.S.C. § 216 of the Fair Labor Standards Act (the “FLSA”), Plaintiff

 Courtney Sandoz (“Plaintiff” or “Sandoz”) and Defendants Cingular Wireless LLC, AT&T

 Mobility LLC and Cingular Wireless Employee Services, LLC (collectively, “Defendants” and,

 together with Plaintiff, the “Parties”), file this Memorandum in Support of the Parties’ Joint

 Motion for an Order Approving the Settlement Agreement and Its Filing Under Seal and

 Dismissing the Action with Prejudice (the “Joint Motion”). In support of the Joint Motion, the

 Parties respectfully state as follows:

                                 I. RELEVANT BACKGROUND

          A. The Parties’ Bona Fide Dispute

          Plaintiff was employed by Defendants as a part-time Retail Consultant from October 10,

 2004, until her resignation on October 5, 2005. On or around April 23, 2007, Plaintiff filed a

 collective action against Defendants under the Fair Labor Standards Act (29 U.S.C. §§ 201 et



 4816-9857-2666v1
 2900059-000020 11/13/2018
Case 6:07-cv-01308-RRS-PJH Document 281-1 Filed 11/13/18 Page 2 of 11 PageID #:
                                    3400


 seq., hereinafter, the “FLSA”) in the 15th Judicial District Court, Parish of Lafayette, State of

 Louisiana, alleging minimum wage violations (the “Lawsuit”). In the Lawsuit, Sandoz alleges

 that Defendants paid her for a minimum of 19 hours per week at a rate of pay in excess of the

 then minimum wage of $5.15 per hour, that she regularly worked extra hours, referred to as

 “exception time,” that Defendants paid her in arrears for the exception time on certain occasions

 and that consequently, she was paid an amount below the minimum wage for her actual hours

 worked during workweeks when her exception time exceeded fifteen hours.

          Defendants removed the Lawsuit to the U.S. District Court for the Western District of

 Louisiana, Lafayette Division on August 13, 2007, and on August 20, 2007, answered Plaintiff’s

 Complaint, denying liability and asserting certain affirmative defenses.           Throughout the

 pendency of this Lawsuit, Defendants have maintained and continue to maintain that Plaintiff did

 not suffer any wage violations and that accordingly, Plaintiff is neither entitled to any damages in

 this Lawsuit, nor any other relief whatsoever. The Parties have litigated various legal and

 procedural issues in the Lawsuit for more than a decade, including class certification. On July 3,

 2014, this Court de-certified Plaintiff’s conditionally-certified class and dismissed the claims of

 the opt-in plaintiffs, with prejudice. Following this de-certification and dismissal in 2014, the

 only claim in this Lawsuit “[l]eft standing was [Plaintiff’s] timely, individual claim of the

 violation of the FLSA.” See July 26, 2018 Preliminary Findings to the Parties at 10. On January

 13, 2017, the Fifth Circuit affirmed this Court’s de-certification of Plaintiff’s conditionally-

 certified class.

          Rather than recounting the protracted factual and procedural history of this Lawsuit here,

 with which the Court is already intimately familiar, the Parties instead adopt and incorporate the



                                                  2

 4816-9857-2666v1
 2900059-000020 11/13/2018
Case 6:07-cv-01308-RRS-PJH Document 281-1 Filed 11/13/18 Page 3 of 11 PageID #:
                                    3401


 factual background of this Lawsuit as set forth in the Honorable Patrick J. Hanna’s July 26, 2018

 preliminary findings to the Parties (the “Preliminary Findings”).

          B. The Parties’ Fair and Reasonable Settlement of the Lawsuit

          In light of Judge Hanna’s Preliminary Findings and in an effort to settle all of Plaintiff’s

 remaining claims in this Lawsuit, the Parties attended a settlement conference before Judge

 Hanna on October 11, 2018. The next day, on October 12, 2018, the Court filed a docket entry

 in this Lawsuit noting that “[a]t the conclusion of the conference, the parties reached an amicable

 settlement of the dispute in principle” and instructing the Parties to “submit the proposed

 settlement to this Court for approval pursuant to the statute.” (Doc No. 280).

          Accordingly, on November 8, 2018, the Parties executed a Confidential Settlement

 Agreement and Release of Claims (the “Settlement Agreement” or the “Agreement”). The

 Parties now respectfully request that the Court grant an Order allowing the Parties to file the

 Settlement Agreement under seal for in-camera review to protect the Parties’ promises of

 confidentiality and non-disclosure, both of which were material inducements for Defendants to

 enter into the Settlement Agreement. For the reasons set forth in greater detail below, the Parties

 seek a further Order from this Court approving the Settlement Agreement’s terms. Finally, the

 Parties also request that upon approval of the Parties’ Settlement Agreement, the Court order the

 dismissal of the Lawsuit in its entirety, with prejudice.

                                         II. DISCUSSION

          A. This Court Should Grant an Order Permitting the Parties to File the Settlement
             Agreement Under Seal for In-Camera Review and Final Approval.

          As a threshold matter, the Parties respectfully move this Court for an Order allowing the

 Parties to file the Settlement Agreement under seal. The Parties make this joint request pursuant

                                                   3

 4816-9857-2666v1
 2900059-000020 11/13/2018
Case 6:07-cv-01308-RRS-PJH Document 281-1 Filed 11/13/18 Page 4 of 11 PageID #:
                                    3402


 to the confidentiality and non-disclosure provisions of the Settlement Agreement, without which

 Defendants would not have entered into the Settlement Agreement. The Parties specifically

 request that in connection with their request for approval of the Settlement Agreement, that the

 Court conduct an in-camera review of the Settlement Agreement’s terms rather than requiring

 the Parties to file a copy of the Agreement on the docket. It is well-settled that courts honor the

 confidentiality and non-disclosure provisions of parties’ duly-negotiated settlement agreements

 and that where “confidentiality [i]s at the heart of the settlement agreement,” the Fifth Circuit

 will strictly enforce confidentiality. Toon v. Wackenhut Corr. Corp., 250 F.3d 950, 953 (5th Cir.

 2001).

          Here, as discussed directly above, confidentiality and non-disclosure are material terms

 of the Parties’ Settlement Agreement and the Parties entered into the Settlement Agreement with

 the expectation and understanding that all its terms would remain strictly confidential.

 Therefore, pursuant to the Settlement Agreement’s unambiguous and duly-negotiated

 confidentiality and non-disclosure provisions, the Court should grant an Order allowing the

 Parties to file the Settlement Agreement under seal, as this Court has done in the past. See, e.g.,

 Potier v. JBS Liberty Sec., Inc., No. CV 13-0789, 2014 WL 12663212, at *2 (W.D. La. Apr. 4,

 2014) (ordering that the parties’ settlement agreement be filed under seal). In fact, prior to

 approving a proposed settlement in an FLSA case, district courts routinely allow the parties to

 file privately-negotiated settlements under seal for in-camera review.        Singleton v. AT&T

 Mobility Servs., LLC, 146 F. Supp. 3d 258, 260 (D. Mass. 2015) (“On October 22, 2015, the

 parties submitted their executed Settlement Agreement for the Court’s in-camera review.”);

 Collins v. Veolia ES Indus. Servs., Inc., No. 4:15-CV-00743-AGF, 2016 WL 1275598, at *1

 (E.D. Mo. Apr. 1, 2016) (requesting that the settlement agreement and other information related
                                                 4

 4816-9857-2666v1
 2900059-000020 11/13/2018
Case 6:07-cv-01308-RRS-PJH Document 281-1 Filed 11/13/18 Page 5 of 11 PageID #:
                                    3403


 to the parties’ settlement agreement be filed under seal); Sims v. Hous. Auth. City of El Paso, No.

 EP-10-CV-109-PRM, 2012 WL 10862119, at *4 (W.D. Tex. Feb. 29, 2012) (“On February 28,

 2012, the Defendant filed its ‘Unopposed Motion to File Settlement Information and Settlement

 Agreements under Seal’ (ECF No. 87), which the Court granted.”).

           B. This Court Should Approve the Parties’ Settlement Agreement Because It is a
              Fair and Reasonable Resolution of a Bona Fide Dispute.

           It is well-settled that prior to approving a private settlement in a collective action brought

 under the FLSA, a court must determine whether the settlement involves the resolution of a bona

 fide dispute over an FLSA provision and then assess whether the settlement is fair and

 reasonable. See Martin v. Spring Break ‘83 Prods., L.L.C., 688 F.3d 247, 255 (5th Cir. 2012)

 (holding that the at-issue settlement agreement was an “enforceable resolution” of FLSA claims

 predicated on a bona fide dispute); Hebert v. Baker Hughes, Inc., No. 6:15-2566, 2016 WL

 7029336, at *1 (W.D. La. Nov. 9, 2016), report and recommendation adopted, No. CV 6:15-

 2566, 2016 WL 7031682 (W.D. La. Dec. 1, 2016) (citing to Jarrad v. Southern Shipbldg. Corp.,

 163 F.2d 960, 960 (5th Cir. 1947)) (approving the parties’ proposed settlement where a bona fide

 dispute over FLSA provisions existed and where the court found that the total amount of

 attorney’s fees and expenses awarded was “fair and reasonable”); Munoz v. Bollinger Shipyards,

 LLC., No. 6:15-CV-02328, 2017 WL 5472549, at *1 (W.D. La. Oct. 19, 2017), report and

 recommendation adopted, No. 6:15-CV-2328, 2017 WL 5472573 (W.D. La. Nov. 13, 2017)

 (same).

           Here, the Parties move for approval of the Settlement Agreement under Section 216(b)

 of the FLSA and maintain that a bona fide dispute exists between them, and that the terms of the




                                                     5

 4816-9857-2666v1
 2900059-000020 11/13/2018
Case 6:07-cv-01308-RRS-PJH Document 281-1 Filed 11/13/18 Page 6 of 11 PageID #:
                                    3404


 Parties’ Settlement Agreement are both fair and reasonable and fully and finally resolve this

 bona fide dispute.

          1. Plaintiff’s Lawsuit Presents a Bona Fide Dispute Over FLSA Provisions.

          Courts have defined a bona fide dispute as “an honest disagreement between employer

 and employee.” Martin v. Spring Break ‘83 Prod., LLC, 797 F. Supp. 2d 719, 730 (E.D. La.

 2011), aff’d sub nom. Martin v. Spring Break ‘83 Prods., L.L.C., 688 F.3d 247 (5th Cir. 2012)

 (internal citations and quotation marks omitted). The United States Court of Appeals for the

 Fifth Circuit has explicitly specified that disagreements between an employer and an employee

 concerning “the amount of hours worked or compensation due,” qualify as bona fide disputes

 under the FLSA. 688 F.3d at 255.

          In this Lawsuit, the Parties represent to this Court and the record in this case confirms,

 that a bona fide dispute exists between the Parties as to whether Defendants properly

 compensated Plaintiff for her exception time. In this Lawsuit, Plaintiff alleges that she was paid

 in arrears for her exception time hours and that as a result, that she was paid an amount below the

 minimum wage for the actual hours she worked for Defendants during certain discreet pay

 periods. Defendants deny these allegations in their entirety, as well as any liability whatsoever

 in this Lawsuit, and have raised various defenses throughout the pendency of this case. This

 bona fide dispute among the Parties has been well-litigated for over a decade, and it has been

 extensively memorialized in briefings by the Parties.

          2. The Proposed Settlement Is Fair, Adequate and Reasonable.

          In determining whether a settlement is fair, adequate and reasonable, courts typically

 consider the following six factors: “(1) the existence of fraud or collusion behind the settlement;

 (2) the complexity, expense, and likely duration of the litigation; (3) the stage of the proceedings
                                                  6

 4816-9857-2666v1
 2900059-000020 11/13/2018
Case 6:07-cv-01308-RRS-PJH Document 281-1 Filed 11/13/18 Page 7 of 11 PageID #:
                                    3405


 and the amount of discovery completed; (4) the probability of plaintiffs’ success on the merits;

 (5) the range of possible recovery; and (6) the opinions of the class counsel, class

 representatives, and absent class members.” Jones v. Singing River Health Servs. Found., 865

 F.3d 285, 293 (5th Cir. 2017) (citing to Reed v. Gen. Motors Corp., 703 F.2d 170, 172 (5th Cir.

 1983)); Legros v. Mud Control Equip., Co., No. CV 15-1082, 2017 WL 925730, at *2 (W.D. La.

 Mar. 6, 2017). There is also a “strong presumption” by the courts that a duly-negotiated

 settlement is fair and that “a private settlement of FLSA claims [i]s binding and enforceable

 where the settlement g[i]ve[s] employees everything to which they are entitled under the FLSA

 at the time agreement is reached.” Id.; Martin, 688 F.3d at 256 (internal citations and quotation

 marks omitted).

          With respect to the first factor, courts “presume that no fraud or collusion occurred

 between counsel, in the absence of any evidence to the contrary” and here, neither fraud nor any

 collusion exists with respect to the Settlement Agreement. Legros, 2017 WL 925730, at *2.

 Indeed, this Court’s oversight of the Parties’ two settlement conferences in this matter, which

 ultimately resulted in the Settlement Agreement presently before this Court for final approval,

 further confirms that the Parties’ “settlement has been arrived at by arms-length bargaining and

 good faith negotiations” and not fraud or collusion. Id.

          The second and third factors which require that the Court consider the stage of the

 proceedings and the amount of discovery in evaluating a proposed settlement’s fairness and

 reasonability, weigh heavily in favor of the Court finding that the Parties’ Settlement Agreement

 is fair and reasonable. Indeed, this Court has previously approved settlements where, as here, the

 underlying lawsuit “presented multiple complex legal issues which [were] zealously litigated by

 experienced counsel, at significant expense.” Id. at *2. Here, the record undisputedly reveals
                                                 7

 4816-9857-2666v1
 2900059-000020 11/13/2018
Case 6:07-cv-01308-RRS-PJH Document 281-1 Filed 11/13/18 Page 8 of 11 PageID #:
                                    3406


 that the Parties have vigorously – and painstakingly – litigated Plaintiff’s claims and Defendants’

 defenses for over ten years (and two appeals to the Fifth Circuit), thereby satisfying the second

 and third factors of the reasonability and fairness test.

          The fourth and fifth factors also weigh in favor of approving the Parties’ Settlement

 Agreement as fair and reasonable.        In negotiating the terms of the Settlement Agreement,

 including the compensation awarded to Plaintiff, the Parties considered both the probability of

 Plaintiff’s success on the merits and her range of possible recovery if this Lawsuit proceeded to

 trial. The terms of the Settlement Agreement reveal that despite the fact that there has been no

 finding of liability against Defendants, the payment being made to Plaintiff under the Agreement

 more than fully compensates Plaintiff for any unpaid wages which she could have potentially

 recovered on her remaining individual wage claim if – and only if – she prevailed at trial, and

 also provides for attorneys’ fees to her counsel in this Lawsuit. As is explained in greater detail

 below, the attorneys’ fee award under the Parties Settlement Agreement is also fair and

 reasonable.

          The sixth factor articulated above is inapplicable to the Court’s analysis here, given that

 Plaintiff’s conditionally-certified class was ultimately decertified and therefore, there are no

 class-related issues for the Court to consider here.

          Finally, “[a]s part of its fairness determination, the court must determine independently

 that the proposed attorney’s fees and costs to be awarded to plaintiffs’ counsel are reasonable.”

 Altier v. Worley Catastrophe Response, LLC, No. Civ. A. 11-241, 2012 WL 161824, at *19

 (E.D. La. Jan. 18, 2012). In connection with their review of a proposed settlement, courts

 “thoroughly review the attorneys’ fees agreed to by the parties in the proposed settlement



                                                    8

 4816-9857-2666v1
 2900059-000020 11/13/2018
Case 6:07-cv-01308-RRS-PJH Document 281-1 Filed 11/13/18 Page 9 of 11 PageID #:
                                    3407


 agreement” for reasonableness. Strong v. BellSouth Telecomm., Inc., 137 F.3d 844, 850 (5th Cir.

 1998).

          Here, the attorneys’ fees portion of the Parties’ Settlement Agreement is fair and

 reasonable and not only satisfies but exceeds the fee amount recommended by the Court in its

 Preliminary Findings, further weighing in favor of the Court’s approval of the Parties’ Settlement

 Agreement.

          C. The Court Should Grant an Order Dismissing the Lawsuit with Prejudice.

          It is well-settled “that a settlement agreement once entered into cannot be repudiated by

 either party and will be summarily enforced.” Cia Anon Venezolana De Navegacion v. Harris,

 374 F.2d 33, 35 (5th Cir. 1967). Accordingly, courts will order the dismissal of the underlying

 litigation with prejudice where the terms of a settlement agreement provide for such dismissal.

 Maher v. Zapata Corp., 714 F.2d 436, 459 (5th Cir. 1983) (holding that courts will dismiss the

 underlying litigation with prejudice where the terms of the settlement agreement call for

 such dismissal with prejudice) (internal quotation marks omitted).

          Here, the dismissal with prejudice of the Lawsuit is a material term of the Parties’

 Settlement Agreement and the Settlement Agreement plainly provides for the dismissal of the

 above-captioned Lawsuit in its entirety, with prejudice upon the Court’s approval of the

 Settlement Agreement. Therefore, the Parties jointly request that the Court grant an Order

 dismissing the Lawsuit in its entirety with prejudice, simultaneously with its approval of the

 Parties’ Settlement Agreement.

          III.      CONCLUSION

          For all of the foregoing reasons, the Parties respectfully request that the Court grant the

 Parties permission to file the Settlement Agreement under seal, grant an Order approving the
                                                   9

 4816-9857-2666v1
 2900059-000020 11/13/2018
Case 6:07-cv-01308-RRS-PJH Document 281-1 Filed 11/13/18 Page 10 of 11 PageID #:
                                    3408


  Settlement Agreement as a full and final resolution of Plaintiff’s claims, and finally, grant an

  Order dismissing the Lawsuit in its entirety, with prejudice.

                                        Respectfully submitted,


                                        BAKER DONELSON BEARMAN
                                        CALDWELL & BERKOWITZ, PC

                                        /s/ Christopher G. Morris
                                        Phyllis G. Cancienne (Louisiana Bar No. 19605)
                                        Christopher G. Morris (Louisiana Bar No. 28847)
                                        Chase North Tower
                                        450 Laurel Street, 20th Floor
                                        Baton Rouge, Louisiana 70801
                                        Telephone: (225) 381-7000

                                        -and-

                                        HAYNES AND BOONE, LLP

                                        /s/ Melissa M. Goodman
                                        Melissa M. Goodman (Appearing Pro Hac Vice)
                                        Texas Bar No. 00790648
                                        2323 Victory Avenue, Suite 700
                                        Dallas, Texas 75219-7672
                                        Telephone: (214) 651-5628

                                        ATTORNEYS FOR DEFENDANTS

                                        -and-

                                        BRINEY FORET CORRY

                                        /s/_Christopher L. Zaunbrecher
                                        Christopher L. Zaunbrecher (Louisiana Bar No. 09546)
                                        413 Travis Street
                                        Suite 200
                                        Lafayette, LA 70503
                                        Telephone: (337) 237-4070

                                        ATTORNEYS FOR PLAINTIFF


                                                  10

  4816-9857-2666v1
  2900059-000020 11/13/2018
Case 6:07-cv-01308-RRS-PJH Document 281-1 Filed 11/13/18 Page 11 of 11 PageID #:
                                    3409




                                     CERTIFICATE OF SERVICE

           I hereby certify that on the 13th day of November, 2018, a copy of the foregoing was

  filed with the Clerk of Court by using the CM/ECF system, which will send notice of electronic

  filing to all counsel of record.


                                                      s/    Christopher G. Morris




                                                11

  4816-9857-2666v1
  2900059-000020 11/13/2018
